821 A.2d 1246 (2003)
Kristin RICHMOND, Appellee
v.
PRUDENTIAL PROPERTY AND CASUALTY INSURANCE COMPANY, Appellant.
Supreme Court of Pennsylvania.
Argued April 7, 2003.
Decided April 25, 2003.
Charles W. Craven, Philadelphia, for Prudential Property and Cas. Ins. Co., Appellant.
David Gerald Knerr, Michael J. Piosa, Allentown, for Kristin Richmond, Appellee.
Matthew Stephen Crosby, Scott B. Cooper, Harrisburg, for PA Trial Lawyers Ass'n, Appellee Amicus Curiae.
Before CAPPY, C.J., and CASTILLE, NIGRO, NEWMAN, SAYLOR, EAKIN and LAMB, JJ.

ORDER
PER CURIAM.
Remanded to Superior Court for consideration in light of Prudential v. Colbert, 813 A.2d 747 (Pa.2002). Jurisdiction relinquished.